Stating the case:  This is a civil action by the plaintiffs, W. S. Vann, H. B. Fryar, and others, against the board of commissioners of Sampson County, the board of education of Sampson County, and their respective members, and N. A. Williams, sheriff of Sampson County, to enjoin and restrain the collection of certain taxes, levied for school purposes, in a proposed enlarged or consolidated school district, comprising Ingold Special Tax District (which prior to the proposed consolidation had been levying for school purposes a tax of 30 cents on the $100 valuation of property and 90 cents on the poll), and Parker, Eureka, and Clear Run school districts, the latter three being nonlocal tax districts.
In May, 1921, the citizens of Ingold and Clear Run districts started a movement to consolidate the four districts mentioned above into one district, which included all the school districts in Lisbon Township, with the exception of Garland Special School District. They secured to a petition the names of the requisite number of voters, from Ingold and Clear Run districts, calling for an election in the entire territory, and their action being approved by the board of education of Sampson County, the board of commissioners of that county accordingly called an election to be held on 14 June, 1921, to vote upon the consolidation of *Page 178 
the four districts, or rather the enlargement of Ingold District under C. S. 5530, and to decide upon the question whether or not they (169)   should levy a tax of 30 cents on the $100 valuation of property and 90 cents on the poll in three districts not heretofore having a special tax.
In said election all the voters in the four respective school districts were allowed to vote together upon the proposition submitted to them, the said election being held at Ingold, in the Ingold District, and all votes were placed in the same ballot box and were counted and tabulated together, and the result declared in the entire district as a unit, but it is not known how many votes for and against the question were cast in Ingold District and how many of such votes were cast in the outlying territory.
The Eureka District, a part of the new territory being taken in, was not contiguous to Parker and Clear Run districts, the same being separated from them by Ingold District. And in the election which was held, a majority of the voters in Eureka District voted against consolidation, and in Parker District no single voter signed the petition calling for an election, or voted for consolidation on the day of election.
The above are the facts so far as stated, but a more comprehensive and detailed statement was made by his Honor, Judge Cranmer, in his judgment, which was as follows:
This cause coming on for hearing before his Honor, E. H. Cranmer, judge, and being heard upon the notice to defendants to show cause why the temporary restraining order heretofore granted in this cause should not be continued to the final hearing; from the pleadings and affidavits filed herein the court finds the following facts, to wit:
1. That on the first Monday in May, 1921, a petition duly signed by one-fourth of the freeholders in a certain territory described in said petition as follows: "All of Lisbon Township, Sampson County, except the Garland Special Tax School District," which petition having been endorsed by the board of education of Sampson County, was filed before the board of education of Sampson; said freeholders praying in said petition that an election be ordered in said territory to ascertain the will of the voters therein as to whether there should be levied a special tax of not more than 30 cents on each $100 worth of property, and 90 cents on the taxable poll, to supplement the school funds, which may be apportioned by the board of education to said district in accordance with the provisions of law. Said petition, as copied on the minutes of the board of commissioners of Sampson County, is hereby referred to and made a part of this finding.
2. The territory described in the petition embraced the Ingold Special *Page 179 
Tax District created in 1903, in which a special tax of 30 cents on the $100 valuation of property and 90 cents on the poll was in force, as well as the districts of Parker, Eureka, and Clear Run, which were nonlocal tax districts.                                               (170)
3. All of said districts embraced in said territory were contiguous to each other, though Eureka District did not join the other two nonlocal tax districts, being separated therefrom by Ingold Special Tax District.
4. That said election was held on 14 June, 1921, at Ingold, North Carolina, in said Ingold District, at which time and place all the qualified voters in said proposed district were allowed to vote on said proposition, but all voted together, without regard to district lines, and no separate election was held in either Parker, Eureka, or Clear Run districts, or in the three districts as a unit, separate and apart from the Ingold District.
5. That at said election there was registered within said territory 190 qualified voters, 87 of whom were residents of Ingold District and 103 outside of said Ingold District; that of the 87 possible votes of Ingold District, 86 were cast for the special tax; and of the 103 votes outside of said Ingold District 66 were cast for special tax; though in Parker District no vote was cast for said special tax, and in Eureka District a majority was cast against the special tax.
6. That all the votes were cast in the same box, and were counted and tabulated together, without regard to district lines or the location of the parties casting them, and the result was declared on the whole territory.
7. That the result of said election was certified to the board of commissioners of Sampson County, and the said board then ordered the said district established in accordance with the result of said election.
8. That since said election and order the board of education, together with the school committee appointed for said proposed district, have contracted for the erection of a school building in said proposed district at the cost of approximately $16,500, and the said board of education and school committee have obligated themselves for said amount, and the building is now nearing completion, the sum of $16,000 having already been expended on said building.
9. That a tax of 30 cents on the $100 valuation of property and 90 cents on the poll was levied and collected for the year 1921, and a like amount has been levied for the year 1922, but none of it has been collected at this time.
10. That this action was commenced on 1 September, 1922, for the purpose of having declared null and void the said election held in said *Page 180 
proposed consolidated district, and the order establishing said district, and for the further purpose of prohibiting the commissioners of the county from the further levy of taxes, under the election in the district, and to prohibit the sheriff of the county from the further (171)   collection of said taxes.
Whereupon it is considered, ordered, and adjudged by the court that the temporary injunction or restraining order heretofore issued in this cause be and the same is hereby dissolved. Let the costs be taxed against the plaintiffs and the surety on their bond.
                                                 E. H. CRANMER,  Judge Presiding.
To the foregoing judgment the plaintiffs, in open court, except and appeal to the Supreme Court; notice waived, and bond in the sum of $50 adjudged to be sufficient.
It is hereby agreed by counsel that the pleadings, the judgment, restraining order, and entry of appeal shall constitute the record in this case.
                                                      E. H. CRANMER,  Judge.
ASSIGNMENTS OF ERROR.
The plaintiffs, W. S. Vann and H. B. Fryar, appealing, assign errors as follows:
1. For that his Honor was in error in dissolving the injunction and restraining order, and in refusing to continue it until the final hearing, and this error is the basis of plaintiffs' first exception.
2. For that his Honor was in error in signing the judgment set out in the record, and this error is the basis of plaintiffs' second exception.
                                  Respectfully submitted, FAIRCLOTH  FISHER,  Attorneys for Plaintiffs.
The above statement, somewhat more elaborate than the brief one preceding it, will give us a better and more accurate conception of the whole case, including the questions raised by the respective parties.